DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
 
Status of Claims
The Applicant has amended claims 1 and 9 and canceled claims 3 and 10.  Claim 4 was previously canceled.  Claims 1-2, and 5-9 are pending and presented for examination.

Response to Applicant’s Remarks
Applicant’s remarks have been fully considered and are addressed as follows:
a. 35 U.S.C. § 112(b) Rejection:  Applicant’s amendment to claim 9 overcomes the rejection of claim 9 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite.  The rejection is hereby withdrawn.
Pending Claims Define Patentable Subject Matter:  Applicant submits that the Kirsch or Abe in combination with Bogner fails to disclose the limitation of claim 1 as amended.  Applicant also argues that Abe in combination with Abe Carvajal does not teach the limitations of claim 9 as amended.  As discussed below, both claims 1 and 9 include new matter and are rejected under 35 U.S.C. § 112(a).  Further, as discussed below, claim 1 is determined to be obvious under 35 U.S.C. § 103 over Urhahne US 20140365062 A1 (“Urhahne”) in view of Abe et al. 2017/0334452 A1 (“Abe”).  And claim 9 is determined to be obvious under 35 U.S.C. § 103 over Urhahne in combination with Abe and Carvajal et al. US 2011/0113368 A1.  The new rejection was necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5- 9 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per Claim 1:  In an attempt to overcome the Abe prior art reference, the Applicant has amended the second limitation of claim 1 deleting the recitation at a position where the driver can reach the sensor while the drivers rests to arm so now the sensor is claimed to specifically sense that a hand of the driver is place on the arm rest.  This limitation is not supported by Applicant’s disclosure.  Although Applicant has provided arguments as to why the Applicant believes the amendments overcome the prior art, the Applicant has not directed the office to any part of the original disclose that supports the amendments to the claims and the examiner was unable to find the required support.  
Applicant’s specification discloses a posture motion sensor 54 that includes sensor 16; however neither of these sensors is recited as determining that a hand of the driver is place on the arm rest.  Per Applicant’s disclosure the sensor senses that the hand of the driver is place at a position where the driver can reach the sensor while the driver rests the arm on the arm rest as originally claimed.  See Spec. ¶ 17 (whether the driver is in a standby posture), ¶ 18 (determines that the driver 22 is in a standby posture when the sensor 16 senses that a hand 28 of the driver 22 is positioned such that the hand 28 can reach the sensor 16 when the driver 22 rests the arm 24 on a standby member 12), ¶ 20 (sensor 16 is provided at a position that can be reached by the hand 28 of the driver when the driver 22 rests the arm 24 on the standby member 12 in a standby manner and sensor 16 senses that the hand 28 is placed on a sensor portion, ¶¶ 36, 37, 38 (the controller 50 acquires the result of sensing from the sensor 16 of the posture monitoring sensor 54 and determines whether the hand 28 is sensed).
As per Claims 2, and 5-8: These claims depend upon claim 1 and are therefore rejected under 35 U.S.C. §112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph based on their dependency from claim 1.

As per Claim 9:  In an attempt to overcome the prior art references the Applicant has amended claim 9 to include the limitation the controller continues execution of the automatic driving mode in response to the sensor sensing the hand on the arm rest.  As discussed above with regards to claim 1, the Applicant’s specification does not support the recitation sensor sensing the hand of the arm rest.  See Spec. ¶ 17 (whether the driver is in a standby posture), ¶ 18 (determines that the driver 22 is in a standby posture when the sensor 16 senses that a hand 28 of the driver 22 is positioned such that the hand 28 can reach the sensor 16 when the driver 22 rests the arm 24 on a standby member 12), ¶ 20 (sensor 16 is provided at a position that can be reached by the hand 28 of the driver when the driver 22 rests the arm 24 on the standby member 12 in a standby manner and sensor 16 senses that the hand 28 is placed on a sensor portion, ¶¶ 36, 37, 38 (the controller 50 acquires the result of sensing from the sensor 16 of the posture monitoring sensor 54 and determines whether the hand 28 is sensed).
For these reasons claims 1, 2, and 5-9 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Urhahne US 20140365062 A1 (“Urhahne”) in view of Abe et al. 2017/0334452 A1 (“Abe”).

As per Claim 1: Urhahne discloses [a] driving assistance device for a vehicle provided with an automatic driving mode and a manual driving mode [at least see Urhahne FIG. 1 (S1 
an information presentation interface including at least one of a speaker and a display, the information presentation interface being configured to present alert information when the sensor does not sense the hand beyond a predefined period of time in the automatic driving mode [at least see Urhahne ¶¶ 8, 16 that teaches during the autonomous driving that a request to activate the dead man's switch has not been rescinded after a time interval, distance interval or other interval repeated warning of the vehicle driver occurs that includes a warning escalation strategy that comprises a series of successive steps which can also be carried out in an overlapping fashion, wherein the vehicle driver is firstly warned by means of warning signals with increasing intensity, for example visually and/or acoustically],
the alert information including a prompt for the driver to change a posture of the driver [at least see Urhahne FIG. 1; ¶¶ 5, 11, 15-16 that teaches a warning escalation strategy when the vehicle driver fails to activate a dead man’s switch wherein the dead man’s switch can be a dedicated switch].
Note that Urhahne reads on this limitation because per Applicant’s specification change a posture of the driver includes touching/manipulating the controller. 
Urhahne discloses a dead man switch for the driver to activate when the vehicle is in a self-driving mode, but does not specifically disclose an arm rest on which a driver seated at a seat rests an arm;
a sensor that senses that a hand of the driver is placed on the arm rest, the sensor being provided in the arm rest.
	However, Abe teaches an arm rest on which a driver seated at a seat rests an arm [at least see Abe FIGS. 4A-4B; 17A-17B; ¶¶ 73, 159 disclosing an arm rest 89 incorporated into a reclining driver’s seat 87]; 
a sensor that senses that a hand of the driver is placed on the arm rest, the sensor being provided in the arm rest [at least see Abe FIGS. 3, 4A-4B, 13, 15, 18; ¶¶ 6, 68, 71, 131, 133-134, 151 that discloses auxiliary operator 90 may be one or more buttons, or alternatively may be a lever (joystick), arrow keys, dial keys, a sliding operator, or the like; further discloses a seat position detector that outputs the results to the vehicle control system; armrest relative position controller (174) configured to control a drive unit (38) so that a position of the armrest relative to the occupant sitting on the driver's seat varies between the automated driving executed by the driving controller and the manual driving; and further discloses armrest relative position controller (174) configured to control a drive unit (38) so that a position of the armrest relative to the occupant sitting on the driver's seat varies between the automated driving executed by the driving controller and the manual driving]. 
Note: Abe reads on these limitations because auxiliary operator disclosed in Abe is positioned in the arm rest and when any of the disclosed auxiliary operators are operated by driver the driver’s hand could be placed on the arm rest.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dead man switch disclosed in Urhahne for ensuring that the driver of an autonomous motor vehicle is capable of assuming control and including a driver reclining mode that includes an arm rest as taught by Abe to improve driver comfort when the vehicle is operating in an autonomous mode, but also maintaining road safety by ensuring that the driver is capable of using the auxiliary controller in Abe while in a relaxed position. 

As per Claim 2: Urhahne in combination with Abe discloses [t]he driving assistance device according to claim 1, and Abe discloses wherein the sensor senses that finger of the driver is in contact with the sensor [at least see Abe FIGS. 3, 4A-4B, 13, 15, 18; ¶¶ 6, 68, 71, 
Note: Control input operators sense the finger of the operator when the operator provides input to the control mechanism.

As per Claim 5:  Urhahne in combination with Abe discloses [t]he driving assistance device according to claim 1, and Urhahne discloses a dead man’s switch that a driver must activate while the vehicle is in an autonomous mode and Urhahne implies but does not specifically disclose further comprising a user control input device capable of changing a traveling track in the automatic driving mode.
However, Abe teaches this limitation [at least see Abe FIGS. 13; ¶ 77, 139 by pressing an auxiliary operator 90B, the vehicle occupant can perform control such as making the subject vehicle M move to the right or change lanes to the right of the current travel lane.  Further, by pressing an auxiliary operator 90D, the vehicle occupant can perform control such as making the subject vehicle M move to the left or change lanes to the left of the current travel lane.  When the armrest 89 is in a usable state (when the subject vehicle M is in the automated driving mode), for example, the operator switching unit 176 performs the above control upon accepting operation made with these auxiliary operators 90A to 90D.].
As a result Urhahne discloses the sensor and Abe teaches the user control input device, but neither Urhahne nor Abe specifically disclose the specific placement of the control input device relative to the sensor.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the dead man switch disclosed in Urhahne to the arm rest in the proximity of the auxiliary controller taught by Abe to improve driver comfort when the vehicle is operating in an autonomous mode, but also maintaining road safety by ensuring that the driver is capable of operating the auxiliary controller in Abe while in a relaxed position. 

Claims 5 (in the alternative) and 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Urhahne in combination with Abe as applied the Claim 1 above and further in view of Carvajal et al. US 2011/0113368 A1 (“Carvajal”).

	As per Claim 5:  Urhahne in combination with Abe discloses [t]he driving assistance device according to claim 1, and Urhahne discloses a dead man’s switch that a driver must activate while the vehicle is in an autonomous mode and Abe further discloses further comprising a user control input device capable of changing a traveling track in the automatic driving mode [at least see Abe FIGS. 13; ¶ 77, 139 by pressing an auxiliary operator 90B, the vehicle occupant can perform control such as making the subject vehicle M move to the right or change lanes to the right of the current travel lane.  Further, by pressing an auxiliary operator 90D, the vehicle occupant can perform control such as making the subject vehicle M move to the left or change lanes to the left of the current travel lane.  When the armrest 89 is in a usable state (when the subject vehicle M is in the automated driving mode), for example, the operator switching unit 176 performs the above control upon accepting operation made with these auxiliary operators 90A to 90D.].
As a result Urhahne discloses the sensor and Abe teaches the user control input device, but neither Urhahne nor Abe specifically disclose the specific placement of the control input device relative to the sensor.  
In the alternative, Carvajal teaches the user control input device is provided in the vicinity of the sensor  [at least see Carvajal FIGS. 7b, 8, 10; ¶¶ 34, 65-66, 80 which teaches a user interface that includes a touch surface and touch sensor that surrounds the navigation buttons].
	As a result, Urhahne discloses a dead man’s switch for an autonomous vehicle, Abe teaches a vehicle that has an manual driving mode and automatic driving mode and an armrest 

As per Claim 6:  Urhahne in combination with Abe and Carvajal discloses [t]he driving assistance device according to claim 5, and Carvajal further discloses wherein the user control input device is provide in the sensor [at least see Carvajal FIGS. 7b, 8, 10; ¶¶ 34, 65-66, 80 which teaches a user interface that includes a touch surface and touch sensor that surrounds the navigation buttons].
	As a result, Urhahne discloses a dead man’s switch for an autonomous vehicle, Abe teaches a vehicle that has an manual driving mode and automatic driving mode and an armrest (auxiliary) vehicle user interface for an controlling the vehicle when the vehicle is in the automatic driving mode and Carvajal teaches a user interface that includes a touch surface and touch sensor that surrounds the navigation buttons.  Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the armrest (auxiliary) vehicle user interface disclosed in Abe with the user interface taught by Carvajal because both types of input devices were available at the time the Applicant filed his/her claimed invention and therefore the selection would simply be a design choice.

As per Claim 7:  Urhahne in combination with Abe and Carvajal discloses [t]he driving assistance device according to claim 5, and Abe further discloses wherein the user control input device includes an annular user control ring or a joystick [at least see Abe FIGS. 3, 4A-4B, 13, capable of changing a traveling track by tilting the annular user control or the joystick [at least see Abe FIGS. 13; ¶ 77, 139 by pressing an auxiliary operator 90B, the vehicle occupant can perform control such as making the subject vehicle M move to the right or change lanes to the right of the current travel lane. Further, by pressing an auxiliary operator 90D, the vehicle occupant can perform control such as making the subject vehicle M move to the left or change lanes to the left of the current travel lane.  When the armrest 89 is in a usable state (when the subject vehicle M is in the automated driving mode), for example, the operator switching unit 176 performs the above control upon accepting operation made with these auxiliary operators 90A to 90D.].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dead man switch disclosed in Urhahne for ensuring that the driver of an autonomous motor vehicle is capable of assuming control and including a driver reclining mode that includes an arm rest and any one of the example auxiliary operators as taught by Abe to improve driver comfort when the vehicle is operating in an autonomous mode, but also maintaining road safety by ensuring that the driver is capable of using the auxiliary controller in Abe while in a relaxed position. 

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Urhahne in combination with Abe as applied the Claim 1 above and further in view of Kirsch US 2016/0152180 (“Kirsch”).

As per Claim 8: Urhahne in combination with Abe discloses [t]he driving assistance device according to claim 1, but does not specifically disclose wherein [a] sensor is provided with a sensing function for authenticating a personal identity of the driver.

Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the function of authenticating the personal identify of the driver as taught by Kirsch to the auxiliary control panel and dead man’s switch as taught by the combination of Urhahne and Abe in order to identify the operator of the vehicle when the vehicle is operating in both the automatic mode and manual mode and thereby ensuring ensure safety when operating in the automatic mode by verifying that the driver has supervisory control over the automatic mode. 

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Urhahne in combination with Abe and Carvajal.

:	As per Claim 9: Urhahne discloses [a] driving assistance device for a vehicle provided with an automatic driving mode and a manual driving mode [at least see Urhahne FIG. 1 (S1 driving); ¶¶ 15-16 disclosing an autonomous driving mode and determining if the driver is capable of assuming control of the motor vehicle] the device comprising: . . . 
	a controller that executes the automatic driving mode [at least see Urhahne FIG. 1 (S1 driving); ¶ 5 disclosing an autonomous driving mode], wherein
	the controller continues execution of the automatic driving mode in response to the sensor sensing [at least see Urhahne FIG. 1; ¶¶ 15, 20 that teaches ending the warning escalation strategy when it is determined that the driver has activated the dead man’s switch when in the autonomous driving mode].
	Urhahne discloses a dead man switch for the driver to activate when the vehicle is in a self-driving mode, but does not specifically disclose an arm rest on which a driver seated at a seat rests an arm;
a sensor that senses that a hand of the driver is placed at a position where the driver can reach the sensor while the driver rests the arm on the arm rest;
a user control input device capable of changing a traveling track in the automatic driving mode, the user control input device being provided inside of the sensor . . . hand on the arm rest.
	However, Abe teaches an arm rest on which a driver seated at a seat rests an arm [at least see Abe FIGS. 4A-4B; 17A-17B; ¶¶ 73, 159 disclosing an arm rest 89 incorporated into a reclining driver’s seat 87]; 
a sensor that senses that a hand of the driver is placed at a position where the driver can reach the sensor while the driver rests the arm on the arm rest [at least see Abe FIGS. 3, 4A-4B, 13, 15, 18; ¶¶ 6, 68, 71, 131, 133-134, 151 that discloses auxiliary operator 90 may be one or more buttons, or alternatively may be a lever (joystick), arrow keys, dial keys, a sliding operator, or the like; further discloses a seat position detector that outputs the results to the vehicle control system; armrest relative position controller (174) configured to control a drive unit (38) so that a position of the armrest relative to the occupant sitting on the driver's seat varies between the automated driving executed by the driving controller and the manual driving; and further discloses armrest relative position controller (174) configured to control a drive unit (38) so that a position of the armrest relative to the occupant sitting on the driver's seat varies between the automated driving executed by the driving controller and the manual driving],
a user control input device capable of changing a traveling track in the automatic driving mode [at least see Abe FIGS. 13; ¶ 77, 139 by pressing an auxiliary operator 90B, the vehicle occupant can perform control such as making the subject vehicle M move to the right or change lanes to the right of the current travel lane.  Further, by pressing an auxiliary operator 90D, the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dead man switch disclosed in Urhahne for ensuring that the driver of an autonomous motor vehicle is capable of assuming control and including a driver reclining mode that includes an arm rest as taught by Abe to improve driver comfort when the vehicle is operating in an autonomous mode, but also maintaining road safety by ensuring that the driver is capable of using the auxiliary controller in Abe while in a relaxed position. 
Carvajal teaches the user interface being provided inside of the sensor [at least see Carvajal FIGS. 7b, 8, 10; ¶¶ 34, 65-66, 80 which teaches a user interface that includes a touch surface and touch sensor that surrounds the navigation buttons].
	As a result, Urhahne discloses a dead man’s switch for an autonomous vehicle, Abe teaches a vehicle that has an manual driving mode and automatic driving mode and an armrest (auxiliary) vehicle user interface for an controlling the vehicle when the vehicle is in the automatic driving mode and Carvajal teaches a user interface that includes a touch surface and touch sensor that surrounds the navigation buttons.  Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the armrest (auxiliary) vehicle user interface disclosed in Abe with the user interface taught by Carvajal because both types of input devices were available at the time the Applicant filed his/her claim invention and therefore the selection would simply be a design choice.
	Abe also teaches {sensor sensing} the hand on the arm rest [at least see Abe FIGS. 3, 4A-4B, 13, 15, 18; ¶¶ 6, 68, 71, 131, 133-134, 151 that discloses auxiliary operator 90 may be 
Note: Abe reads on these limitation because auxiliary operator disclose in Abe is positioned in the arm rest and when any of the disclosed auxiliary operators are operated the driver’s hand can be placed on the arm rest].

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668